Citation Nr: 1037949	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-033 35A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran had active service from May 1964 to April 1966.

This matter came before the Board of Veterans' Appeals (Board) 
from an April 2007 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran provided testimony at a hearing held before the 
undersigned Acting Veterans Law Judge at the RO in May 2010.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  Hearing loss did not manifest during service or within one 
year of separation, and is not related to active service, 
including in-service noise exposure.

2.  Tinnitus manifested during service and is related to in-
service noise exposure.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran by the RO in December 2006.  The letter fully 
addressed all notice elements and was sent prior to the initial 
RO decision in these matters.  The letter informed the Veteran of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.  
With respect to the Dingess requirements, the December 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claims during the course of this 
appeal.  His service treatment records and service personnel 
records, and all relevant private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  Further, the Veteran submitted written statements of his 
contentions and was provided an opportunity to set forth his 
contentions during the videoconference hearing before the 
undersigned in May 2010.  The Veteran was also afforded a VA 
medical examination pertinent to the issues on appeal.  The 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. §3.385 (2009).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards used during the Veteran's period of 
service have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Likewise, the Veteran is not obliged to show that his tinnitus 
was present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran's DD Form 214 listed his military occupational 
specialty (MOS) as Armored Crewman. 

Service treatment records show no complaint or treatment for 
organic ear disorders or ear trauma.  The February 1964 service 
enlistment examination show the puretone thresholds at 500, 1000, 
2000, 4000, and 6000 Hertz were -5 (10), -5 (5), -5 (5), -10 (5), 
and -5 (5) decibels respectively in the right ear.  Puretone 
thresholds at 3000 Hertz were not tested.  The puretone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz were 5 (20), 
-5 (5), -5 (5), -5 (5), and -10 (5) decibels respectively in the 
left ear.  Puretone thresholds at 6000 Hertz were not tested.  
The March 1966 service discharge examination, show the puretone 
thresholds at 500, 1000, 2000, 4000, and 8000 Hertz 0 (15), 0 
(10), 0 (10), 15 (20), and 20 (30) decibels in both ears.  
Puretone thresholds at 3000 and 6000 Hertz were not tested.

In the Veteran's December 2006 claim, he asserted that his 
bilateral tinnitus began in September 1964 and his hearing loss 
disorder began in May 1967.  

In a December 2006 statement, the Veteran described his in-
service noise exposure.  He indicated that he spent 18 months in 
an armored school company in Germany training other troops in the 
operation of heavy tanks and their guns.  He also reported that 
he spent time running night maneuvers.  The training and night 
maneuvers were performed without the benefit of hearing 
protection.  After service, he stated that he worked on large 
equipment and loud vehicles, but used hearing protection.  

In a November 2006 letter, a private audiologist noted that the 
Veteran reported a history of noise exposure in service.  
Specifically, the Veteran reported that during basic training an 
explosion went off near him and he experienced intense ringing in 
his ears for several days.  Based on the history provided by the 
Veteran, the audiologist opined that the sensorineural component 
to the Veteran's hearing loss and tinnitus were as likely as not 
caused by excessive exposure to noise during his military career.  
The audiologist did not provide a rationale for the opinion 
provided.

In a March 2007 VA audiology consult, the Veteran complained of 
bilateral tinnitus and hearing loss with onset in service.  He 
reported military noise exposure from a 155 Howitzer and other 
guns firing without hearing protection.  He also stated that he 
experienced acute tinnitus for several days after a nearby 
explosion during armored training.  The tinnitus was initially 
intermittent, but later became constant.  The Veteran also 
reported post-service occupational noise exposure from power 
tools and engine noise from working as an auto mechanic, as well 
as recreational noise exposure from an outboard motor on his boat 
that he used at least once per month.  The Veteran exhibited pure 
tone thresholds of the right ear at 500, 1000, 2000, 3000 and 
4000 Hertz of 25, 40, 35, 65, and 60 decibels.  Pure tone 
thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz were listed as 50, 50, 40, 50, and 65 decibels.  Speech 
audiometry revealed speech recognition ability of 84 percent in 
the right ear and 80 percent in the left ear.  These findings are 
indicative of a current bilateral hearing loss disability 
pursuant to 38 C.F.R. § 3.385. 

The examiner, a VA audiologist, diagnosed bilateral sensorineural 
hearing loss and bilateral tinnitus.  He opined that bilateral 
hearing loss and tinnitus were less likely than not due to 
military noise exposure, noting that the Veteran's hearing was 
normal at enlistment and separation from service, thus 
inconsistent with the Veteran's report of hearing loss in 
service.  The examiner further highlighted that while the 
Veteran's hearing loss was consistent with noise exposure, there 
was evidence of civilian noise exposure after service.  The 
examiner also noted that the Veteran's hearing loss was 
consistent with presbycusis, which was a possibility at his age.  
The examiner indicated several other risk factors for hearing 
loss that were specific to the Veteran, including diabetes and 
high blood pressure.  The examiner concluded that since the 
Veteran's hearing was normal in service, without evidence of in-
service acoustic trauma, and because several possible or likely 
non-military hearing loss and tinnitus etiologies existed, it was 
less likely than not that the hearing loss and tinnitus were the 
result of military noise exposure. 

During his May 2010 hearing, the Veteran again reported that a 
Howitzer was fired near him during service causing his ears to 
ring.  He stated that he complained of such ringing at his 
separation examination but was told nothing could be done about 
it.  He testified that he first sought treatment for hearing loss 
around 2002 or 2004.  His wife testified that upon returning from 
service, the Veteran required the television to have an increased 
volume.  The Veteran further testified that he did not know his 
rights when he was discharged from service.  

As an initial matter, the Board notes that the March 2007 VA 
audio examination results reflect bilateral hearing loss for VA 
purposes as defined by 38 C.F.R. § 3.385, as well as a finding of 
tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements and 
hearing testimony concerning in-service noise exposure as well as 
his documented duty assignment.  In giving due consideration to 
the places, types, and circumstances of his service, noise 
exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service 
incurrence of injury is therefore met as to bilateral hearing 
loss and tinnitus.  Accordingly, Shedden element (2) is 
satisfied.  

A finding of a nexus between the Veteran's current bilateral 
hearing loss and tinnitus and in-service noise exposure is still 
needed to satisfy Shedden element (3).  In this case, bilateral 
hearing loss was first shown many years after separation from 
active service and cannot be presumed to have been incurred 
during service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

There are conflicting medical opinions regarding the etiology of 
the Veteran's current disabilities.  In this regard, a private 
audiologist has related the Veteran's disabilities to his 
military service, but did not provide a reasoned medical 
explanation supporting the conclusion.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. App. 
345, 348 (1998); see also Bloom v. West, 12 Vet. App. 185 (1999).  
A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation that the Board can consider and weigh against 
contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

On the other hand, the VA examiner stated that the Veteran's 
hearing loss and tinnitus are less likely to have occurred as a 
result of military noise exposure, and provided a well-reasoned 
rationale for his opinion.  The Board, finds the private opinion 
inadequate because it lacks a rationale as to why the hearing 
loss and tinnitus are likely to be related to military noise 
exposure and accords more weight to the March 2007 VA opinion 
that included a well-reasoned rationale.

Evidence of record also includes the Veteran's written statements 
and hearing testimony asserting a nexus between his current 
hearing loss and tinnitus and in-service noise exposure.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.  2009) (rejecting 
view lay person is not competent to provide testimony regarding 
nexus); see also Barr v. Nicholson, 21 Vet.  App. 303, 307-09 
(2007) (holding that medical evidence is not always required to 
establish the elements of in-service incurrence and nexus).  

However, even assuming that the Veteran's account of his noise 
exposure in service is credible, and that he suffered an acoustic 
injury in service as a result, a hearing loss disability within 
the meaning of 38 C.F.R. § 3.385, is not reflected in the record 
until 40 years after his discharge from service and after a post-
service period of significant exposure to occupational noise.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also cannot ignore 
the significance of the fact that the Veteran first filed his 
claim for service connection in 2006, over 40 years after leaving 
service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence that 
weighs against the claim).

Furthermore, as the Veteran is not a physician, his contentions 
are insufficient to establish a hearing loss disability in 
service or a medical nexus between his current hearing loss and 
his active service.  The Veteran's lay opinion on a relationship 
of the current hearing loss to service is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records reflect normal audiogram results at discharge, 
there is a lengthy 40-year period without hearing loss complaints 
or diagnosis after service, and the negative medical opinion of 
the March 2007 VA examiner with supporting rationale- taken 
together- outweigh the Veteran's lay contentions and the 
unsupported private opinion.  In short, the preponderance of the 
evidence is against the claim.  Service connection for hearing 
loss must be denied.

Although the criteria for entitlement to service connection for 
hearing loss are not met in this case, service connection for 
tinnitus is warranted.  The Veteran has consistently reported the 
onset of tinnitus in service following a specific acoustic event.  
The Veteran's testimony is considered to be credible in this 
regard, as a diagnosis of tinnitus is solely based on the 
subjective reports of an individual, and because the claimed 
acoustic incident is likely in light of his MOS.  Therefore, the 
Board concludes that based on the Veteran's statements that there 
is credible evidence of tinnitus during service.

Lay testimony is also competent, when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 
3.159(a)(2).  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
The Veteran has reported a continuity of tinnitus symptomatology 
since service.  Thus, a nexus between the current tinnitus and 
military service has been established.  See 38 C.F.R. § 3.303(b); 
see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Finally, the Board notes that the private audiologist provided a 
positive, yet unsupported, nexus opinion relating the tinnitus to 
military service, based on the self-reported and credible history 
of the Veteran.  While the VA opinion with supporting rationale 
is negative in this regard, the Board finds that the cumulative 
evidence is at least in equipoise as it relates to the etiology 
of the current tinnitus disability.  Therefore, the Board 
resolves all doubt in the Veteran's favor, and finds that service 
connection for tinnitus is warranted.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


